     Case 4:20-cv-00335-SHR Document 79 Filed 05/24/21 Page 1 of 3



 1 Daniel C. Barr (#010149)
   Janet M. Howe (#034615)
 2 PERKINS COIE LLP
   2901 North Central Avenue, Suite 2000
 3 Phoenix, Arizona 85012-2788
   Telephone: 602.351.8000
 4 Facsimile: 602.648.7000
   DBarr@perkinscoie.com
 5 JHowe@perkinscoie.com
   DocketPHX@perkinscoie.com
 6
   Brent P. Ray (admitted pro hac vice)
 7 Andrew J. Chinsky (admitted pro hac vice)
   KING & SPALDING LLP
 8 110 North Wacker Drive, Suite 3800
   Chicago, Illinois 60606
 9 Telephone: 312 995 6333
   Facsimile: 312 995 6330
10 bray@kslaw.com
   achinsky@kslaw.com
11
   Attorneys for Plaintiffs and the Class
12 (Additional Counsel on Signature Page)

13                          UNITED STATES DISTRICT COURT

14                                    DISTRICT OF ARIZONA

15   D.H., by and through his mother, Janice
     Hennessy-Waller, and John Doe, by his
16   guardian and next friend, Susan Doe, on      No. CV-20-00335-TUC-SHR
     behalf of themselves and all others
17   similarly situated,
                                                  NOTICE OF SERVICE OF
18                      Plaintiffs,               SUPPLEMENTAL DISCLOSURE
                                                  STATEMENT
19         v.

20   Jami Snyder, Director of the Arizona
     Health Care Cost Containment System, in
21   her official capacity,

22                      Defendant.

23
24        PLEASE TAKE NOTICE that on May 24, 2021, Plaintiffs D.H., a minor, by his

25 mother and next friend JANICE HENNESSY-WALLER and JOHN DOE, by his

26
     Case 4:20-cv-00335-SHR Document 79 Filed 05/24/21 Page 2 of 3



1 guardian and next friend, SUSAN DOE served its Supplemental Disclosure Statement on

2 counsel for Defendant.
3

4    Dated: May 24, 2021                 PERKINS COIE LLP
5
                                         By: /s/Daniel C. Barr
6                                            Daniel C. Barr (#010149)
                                             Janet M. Howe (#034615)
7                                            2901 North Central Avenue, Suite 2000
                                             Phoenix, Arizona 85012-2788
8                                            DBarr@perkinscoie.com
                                             JHowe@perkinscoie.com
9
                                         Brent P. Ray (admitted pro hac vice)
10                                       Andrew J. Chinsky (admitted pro hac vice)
                                         KING & SPALDING LLP
11                                       110 N. Wacker Drive, Suite 3800
                                         Chicago, Illinois 60606
12                                       Telephone: 312 995 6333
                                         Facsimile: 312 995 6330
13                                       bray@kslaw.com
                                         achinsky@kslaw.com
14
                                         Asaf Orr (admitted pro hac vice)
15                                       NATIONAL CENTER FOR LESBIAN
                                         RIGHTS
16                                       870 Market Street, Suite 370
                                         San Francisco, CA 94102
17                                       Telephone: 415 392 6257
                                         Facsimile: 415 392 8442
18                                       aorr@nclrights.org

19                                       Abigail K. Coursolle (admitted pro hac vice)
                                         Catherine McKee (admitted pro hac vice)
20                                       NATIONAL HEALTH LAW PROGRAM
                                         3701 Wilshire Boulevard, Suite 750
21                                       Los Angeles, CA 90010
                                         Telephone: 310 204 6010
22                                       coursolle@healthlaw.org
                                         mckee@healthlaw.org
23
                                        Attorneys for Plaintiffs and the Class
24

25

26

                                           -2-
      Case 4:20-cv-00335-SHR Document 79 Filed 05/24/21 Page 3 of 3



 1                              CERTIFICATE OF SERVICE

 2         I hereby certify that on May 24, 2021, I electronically transmitted the attached

 3 documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4 Notice of Electronic Filing to the following CM/ECF registrants:

 5 Logan T. Johnston
   JOHNSTON LAW OFFICES, P.L.C.
 6 14040 N. Cave Creek Rd., Suite 309
   Phoenix, Arizona 85022
 7 ltjohnston@live.com

 8 David Barton
   Kathryn Hackett King
 9 BURNSBARTON PLC
   2201 E. Camelback Road, Suite 360
10 Phoenix, AZ 85016
   david@burnsbarton.com
11 kate@burnsbarton.com
12 Attorneys for Defendant

13
     s/ Marie C. van Olffen
14
15

16

17
18

19

20
21

22

23
24

25

26

                                                -3-
     138410.0001\152596853.1
